Exhibit 10.1

SUBLEASE

SUBLEASE (this “Sublease”), dated as of October 17, 2013, by and between THE TJX
COMPANIES, INC., a Delaware corporation, as Sublessor (“Sublessor”), and
HEARTWARE INTERNATIONAL, INC., a Delaware corporation, as Subtenant
(“Subtenant”).

 

  1. Parent Lease

A. Reference is made to a Lease dated as of April 1, 2005, as amended by a Term
Commencement Agreement dated August 12, 2005, a First Amendment to Lease
Agreement dated as of April 5, 2007, a Letter Agreement dated October 14, 2005,
a Second Amendment to Lease dated as of October 16, 2009 and Letter Agreement
dated July 18, 2012, between OCP LLC, a Massachusetts limited liability company,
as landlord (hereinafter together with its successors and assigns referred to as
“Parent Landlord”), and Sublessor, as tenant (the Lease as amended from time to
time is hereinafter referred to as the “Parent Lease”), and the leasing
thereunder of certain premises (“Building A”) in which the Demised Premises (as
defined below) is located within an office park located at 500 Old Connecticut
Path in Framingham, Massachusetts. For purposes of clarification, Sublessor
leases a significant portion of, but not all of, the office park.

B. This Sublease is, and shall be, subject and subordinate to the Parent Lease.
Failure by Subtenant to comply with any of the terms, conditions or obligations
contained in the Parent Lease exclusive of those provisions identified in
Section 1(C) below, after notice and expiration of any applicable grace period
under this Sublease provided for curing thereof, shall be considered a default
of this Sublease. With respect to all obligations, services, conditions and
agreements to be furnished, observed or performed by Parent Landlord under the
Parent Lease, to or for the Demised Premises (as that term is defined in
Section 2 below), except as set forth in this Sublease, Subtenant shall look
only to the Parent Landlord for the performance, observance or furnishing
thereof, and no failure on the part of Parent Landlord to furnish such services
or perform such agreements or obligations or observe such conditions shall
constitute a breach of the obligations of Sublessor. Sublessor shall, upon
receipt of notice from Subtenant, promptly make demand upon Parent Landlord, and
use commercially reasonable efforts to obtain Parent Landlord’s performance of
any obligation or observance of any condition imposed upon Parent Landlord under
the Parent Lease and the furnishing of any service by Parent Landlord required
of Parent Landlord under the Parent Lease. If the term of the Parent Lease shall
terminate or expire, whether by its terms or due to the act, omission or
election of any party thereto (including, without limitation the exercise of any
termination right by Sublessor), then the term of this Sublease shall terminate
or expire simultaneously therewith. Sublessor shall not amend the Parent Lease
in any way that reduces Subtenant’s rights or increases Subtenant’s liabilities,
and Sublessor shall not voluntarily terminate the Parent Lease as it relates to
the Demised Premises or the parts of the office park used by Subtenant.



--------------------------------------------------------------------------------

C. Except as otherwise provided in this Sublease and except for obligations
specifically addressed in this Sublease which are different than those specified
in the Parent Lease, during the term of this Sublease, Subtenant shall perform
and observe all of the obligations, terms and conditions set forth in the
provisions of the Parent Lease which are to be performed or observed by
Sublessor as tenant thereunder with respect to the Demised Premises and
Subtenant shall have the benefit of the obligations, terms and conditions set
forth in the provisions of the Parent Lease referred to in this Sublease which
are to be performed by Parent Landlord as landlord thereunder with respect to
the Demised Premises, and Sublessor shall, upon reasonable request of Subtenant,
cooperate with Subtenant in enforcing such provisions, at Subtenant’s expense,
and without any liability on the part of Sublessor as a result of any default of
Parent Landlord under the Parent Lease. All of the provisions of the Parent
Lease which are referred to in this Sublease are hereby incorporated herein by
reference and made a part hereof, except for Sections 3.02, Article 4, the
second paragraph of Section 6.04, 7.01, 7.02, 7.03, 7.05 (with respect to
Building B and Multi-Tenant Building Maintenance Costs), 26.04, and 26.08 of the
Parent Lease and the provisions of the Parent Lease directly contradicted by
this Sublease in which event the terms and conditions of this Sublease shall
control over the terms and conditions of the Parent Lease. Any expression that
is used both in this Sublease and in any of the provisions of the Parent Lease
and is not defined in this Sublease shall have the same definition herein as
defined in the Parent Lease.

 

  2. Premises

In consideration of the rents, agreements and conditions herein contained on the
part of Subtenant to be paid, performed and observed, Sublessor does hereby
demise and sublease to Subtenant, and Subtenant hereby rents from Sublessor, for
the term hereinafter set forth, upon and subject to the agreements and
conditions of this Sublease, that certain space depicted on Schedule A attached
hereto, containing approximately fifty eight thousand forty four (58,044) gross
square feet of floor area located on the second and third floors of Building A
(the “Demised Premises”). The Demised Premises are hereby demised to Subtenant
subject to, and with the benefit of, the Parent Lease and all easements,
restrictions, and encumbrances therein set forth, including without limitation,
the non-exclusive right to use, in common with others, the parking areas,
accesses, driveways and walkways and any other so-called common areas which
Sublessor has the right to use pursuant to the Parent Lease (the “Common
Areas”). Measurement of the Demised Premises shall be consistent with the
definition of “Rentable Area of the Premises” in the Parent Lease.

Building A has two (2) shared tailboard height loading dock areas. Subtenant
shall have non-exclusive access to the common loading dock area. Subtenant shall
also have coordinated right of use to the freight elevator located in
Building B.

Subtenant shall use no more than three and one half (3.5) parking spaces for
each one thousand (1,000) gross square feet of floor area of the Demised
Premises.

Throughout the term of this Sublease, Sublessor shall maintain in good working
order (or cause to be maintained in good working order) the cafeteria, fitness
center, the elevators, the loading dock areas and the Common Areas.

 

2



--------------------------------------------------------------------------------

  3. Term

A. Original Term. The original term of this Sublease shall be the period of
seven (7) years and a fraction of a year commencing on the “Commencement Date”
(as defined below), and terminating on the last day of the month during which
the seventh (7th) anniversary of the Commencement Date shall occur, except
however, that if the Commencement Date shall be a first day of a calendar month
then the original term of this Sublease shall be the period of seven (7) years
commencing on the Commencement Date and terminating at midnight on the day prior
to the seventh (7th) anniversary thereof. Upon the request of either party, the
parties shall execute an agreement setting forth the Commencement Date and
expiration date of this Sublease.

The Commencement Date shall be sixty (60) days after the date the Demised
Premises are delivered to Subtenant with Sublessor’s Work (as defined below)
substantially completed, but in no event shall the Commencement Date occur
unless and until the Parent Landlord provides its consent to this Sublease in
form and substance reasonably satisfactory to Subtenant. Sublessor shall use
commercially reasonable and diligent efforts to deliver the Demised Premises to
Subtenant with Sublessor’s Work substantially completed on or before January 1,
2014. For purposes of this Paragraph 3, “substantially completed” means that
Sublessor’s Work is completed except for minor punch list items such as
touch-ups or adjustments that may be required for full completion but do not
affect Subtenant’s ability to use the Demised Premises for its intended
purposes. Sublessor shall complete all Punch-List Items within thirty (30) days
after the Commencement Date in a manner that does not interfere with Subtenant’s
use of the Demised Premises.

B. Rights to Extend. Provided that Subtenant is not in default of this Sublease
after any applicable notice and cure periods at the time Subtenant exercises its
rights pursuant to this Section 3(B), Subtenant shall have the right, at its
election, to extend the original term of this Sublease for one (1) extension
period of fifty seven (57) months, but in no event beyond September 30, 2025
(sometimes herein referred to as the “Extension Period”), provided that
Subtenant shall give notice of the exercise of its election at least twelve
(12) months prior to the expiration of the original term. The expression “the
original term” means the period described in Section A of this Paragraph 3 as
the original term. Prior to the exercise by Subtenant of the elective to extend
the original term, the expression “the term of this Sublease” shall mean the
original term; after the exercise by Subtenant of the aforesaid election, the
expression “the term of this Sublease” shall mean the original term as it may
have been then extended. Except as expressly otherwise provided in this
Sublease, all the agreements and conditions in this Sublease contained shall
apply to the extension period for which the original term shall be extended, as
aforesaid, including, without limitation, payment of Rent, except that there
shall be no further elections to extend the term except as expressly set forth
in this Sublease. When and if Subtenant shall give notice of the exercise of
said

 

3



--------------------------------------------------------------------------------

election in the manner and within the time provided, aforesaid, the term shall
be extended upon the giving of the notice without the requirement of any action
on the part of Sublessor. Notwithstanding any of the provisions of this Sublease
to the contrary, Subtenant shall have no right to extend the term of this
Sublease beyond September 30, 2025, unless Sublessor, in its sole discretion,
shall first exercise its right to extend the term of the Parent Lease and, if
Sublessor shall fail to exercise any of its options to extend the term of the
Parent Lease, all of Subtenant’s rights to extend the term of this Sublease
shall thereupon terminate.

 

  4. Construction of Improvements: Furniture

A. Sublessor’s Work: Sublessor shall, at its sole cost and expense, within sixty
(60) days after full execution and delivery of this Sublease: (i) erect the
necessary demising walls so as to separate the Demised Premises from the
remainder of Building A; (ii) erect a wall separating the Demised Premises from
the rest of Building A at the main entrance to Building A; (iii) provide a means
of egress from the Building A loading dock (but Sublessor shall not be required
to construct any such access while Subtenant is the only occupant of Building A)
(this may also result in a change to the square footage); (iv) provide card
access in the elevator to the Demised Premises; (v) intentionally omitted;
(vi) install new carpet squares sufficient to carpet the main hallways on two
(2) floors of Building A that Subtenant will occupy; and (vii) re-carpet the
first (1st) floor common hallway in Building A (herein, collectively,
“Sublessor’s Work”). After the demising walls are constructed, either party
shall have the right to cause a measurement to be made of the square feet of
floor area within the Demised Premises, and if such measurement reveals that the
Demised Premises contains more or less square footage than as indicated in
Paragraph 2, at the request of either party, the parties agree to execute and
amendment to this Sublease setting forth the exact square footage of the Demised
Premises, and also setting forth any adjustments in the minimum rent payable
pursuant to Paragraph 5, Subtenant’s pro rata share of Operating Expenses and
Taxes and any other provisions of this Sublease based on the square footage of
the Demised Premises. Subtenant’s Work shall be completed in good workmanlike
manner using materials that are comparable to the materials in other portions of
Building A leased by Sublessor.

B. As-Is Condition. Except for Sublessor’s Work, Subtenant acknowledges that it
has inspected the Demised Premises, is fully acquainted with its condition and
agrees to and hereby accepts the Demised Premises in their “as is” condition on
the Commencement Date with no representation or warranty directly or indirectly
by Sublessor as to the condition of the Demised Premises or their suitability
for Subtenant’s proposed improvements thereto or use thereof or the condition of
Building A, and with no promise by Sublessor or its agents to improve or repair
the Demised Premises or Building A. To the best of Sublessor’s knowledge,
without inquiry, the Demised Premises is free from hazardous materials in excess
of legal limits.

C. Furniture. Sublessor shall provide to Subtenant free of charge wall systems
for ten (10) offices and furniture set-ups for five (5) offices, consistent with
the current configurations that exist within the Demised Premises. Subtenant
shall have the right, free of charge and throughout the term of this Sublease,
to use all existing furniture, demountable

 

4



--------------------------------------------------------------------------------

walls, raised floor, under-floor distributed electric, voice-data lines and
appliances (existing refrigerators and microwaves in the Demised Premises) as
existing in the Demised Premises on July 3, 2013 (collectively, the “Sublessor’s
Property”), which Sublessor grants on an AS IS WHERE IS BASIS without
representation or warranty of any kind. On-going maintenance, repair and
reconfiguration of such furniture and appliances shall be at the sole cost and
expense of Subtenant. Subtenant shall maintain the Sublessor’s Property in good
order and condition, reasonable wear and tear excepted, and, with the exception
of the furniture and personal property (including without limitation demountable
walls, whether or not affixed to the Demised Premises), which Subtenant may keep
at Subtenant’s option, shall be returned to Sublessor at the expiration or
termination of the term of this Sublease in good order and condition, reasonable
wear and tear excepted. At the expiration or termination of this Sublease,
Subtenant shall return to Sublessor all of Sublessor’s Property remaining in the
Demised Premises, except for the furniture as stated above.

D. Fit-Out Allowance. Sublessor shall provide Subtenant with an allowance of
Five Thousand Eight Hundred Four Dollars and Forty Cents ($5,804.40) to be used
for a fit-plan to be performed by Subtenant’s architect. Sublessor shall
reimburse such amount to Subtenant within thirty (30) days of Sublessor’s
receipt of an invoice therefor and evidence of such payment to Subtenant’s
architect by Subtenant.

E. Except for Sublessor’s Work, all improvements to the Demised Premises desired
by Subtenant for Subtenant’s use or occupancy thereof shall be completed by
Subtenant, at Subtenant’s expense, and shall hereinafter be referred to as
“Subtenant Improvements”. The Subtenant Improvements shall be completed by
Subtenant in conformity with plans and specifications covering the Subtenant
Improvements in such detail as Sublessor may require, and Subtenant agrees not
to commence work on any of the Subtenant Improvements until Sublessor has
approved such plans and specifications in writing. Notwithstanding the
foregoing, no such plans shall be required for any portions of the Subtenant’s
Improvements that do not require and building permit. At all times during
Subtenant’s construction, Sublessor and its representatives shall have the right
to enter upon the Demised Premises for the purpose of inspecting construction
and progress of the Subtenant Improvements and performing work therein, provided
such work does not in any way interfere with Sublessor’s Work in the Demised
Premises. In addition, all Subtenant Improvements are subject to the approval of
or notice to the Parent Landlord to the extent so required under the Parent
Lease. Sublessor hereby approves those certain plans and specifications titled
“Heartware; Tenant Fit-Out; 500 Old Connecticut Path; Design Development;
September 24, 2013” prepared by Gorman Richardson Lewis Architects, which plans
and specifications were delivered to Sublessor on September 30, 2013.

F. If Subtenant shall enter the Demised Premises or any part thereof prior to
the Commencement Date (which Subtenant may not do without Sublessor’s prior
written consent), such entry shall be at Subtenant’s sole risk and without
interference to the work then being performed in Building A by Sublessor or
other tenants or occupants, and all of the covenants and conditions of the
Sublease shall be binding upon the parties hereto with respect to such whole or
part of the Demised Premises, except for the obligation to pay Rent (except for
utilities consumed in the Demised Premises).

 

5



--------------------------------------------------------------------------------

  5. Minimum Rent

Subtenant shall pay minimum rent as set forth on Schedule G attached hereto.
All minimum rent shall be payable, without notice or demand, in equal monthly
installments of one-twelfth the annual rate thereof then applicable, in advance,
upon the first day of each calendar month included within the term of this
Sublease without abatement (except as otherwise set forth in this Sublease),
counterclaim, setoff or deduction whatsoever. Rent for the fraction of a month
or year at the commencement of the term, and the fraction of a month or year at
the termination of the term, if any, of this Sublease shall be pro-rated. All
payments of minimum rent and all other payments payable pursuant to this
Sublease, including without limitation Operating Expenses, Taxes, utilities and
items designated as additional rent in this Sublease (collectively, “Rent”) to
be made by Subtenant to Sublessor shall be made payable to Sublessor and sent to
Sublessor at the place to which notices to Sublessor are required to be sent
unless Sublessor shall direct otherwise by notice to Subtenant. All Rent and
other sums payable by Subtenant hereunder shall, unless expressly otherwise
provided herein, be payable on or before the date Sublessor makes payment
thereof under the Parent Lease, or to any utility company, or person entitled to
payment thereof, as the case may be. Notwithstanding the foregoing, or any other
provision of this Sublease, except for payments of minimum rent, Operating
Expenses and Taxes (which shall be paid as required pursuant to this Sublease),
Subtenant shall not be obligated to pay any amounts payable under this Sublease
until the thirtieth (30th) day after Subtenant receives an invoice therefor from
Sublessor.

 

  6. Real Estate Taxes and Common Area Maintenance Charges

In addition to paying the minimum rent specified in Paragraph 5 hereof,
Subtenant shall pay as additional rent, the amounts determined pursuant to
Subparagraph B of this Section 6. All amounts due under this Section 6 as
additional rent shall be payable for the same periods and in the same manner,
time and place as the minimum rent, without any abatement (except as otherwise
set forth in this Sublease), counterclaim, set-off or deduction whatsoever.
Without limitation on other obligations of Subtenant which shall survive the
expiration of the term of this Sublease, the obligations of Subtenant to pay the
additional rent provided for in this Section 6 shall survive the expiration of
the term of this Sublease. For any partial Expense Year (as such term is defined
below), Subtenant shall be obligated to pay only a pro-rata share of the
additional rent, based on the number of days of the term of this Sublease
falling within such Expense Year.

A. Definitions. As used in this Paragraph 6, the terms:

(i) “Expense Year” shall mean each twelve (12) month period in which any part of
the term of this Sublease falls, commencing with the Commencement Date through
and including the year which the term of this Sublease expires.

 

6



--------------------------------------------------------------------------------

(ii) “Taxes” shall have the same definition as the term “Taxes” in the Parent
Lease and are due and payable by Sublessor to the Parent Landlord.

(iii) “Operating Expenses” shall have the same definition as the term “Operating
Expenses” in the Parent Lease and are due and payable by Sublessor to the Parent
Landlord for Building A, except that, notwithstanding anything to the contrary
contained in this Sublease, for purposes of this Sublease, the Management Fee
(as defined in the Parent Lease) shall be part of Operating Expenses.

B. Expense Adjustment. Subtenant shall pay to Sublessor in the manner
hereinafter provided the amount, if any, by which Taxes allocable to the Demised
Premises (determined as below provided) for each tax year after the “Tax Base
Year” (hereinafter defined) included within the term of this Sublease exceed the
Taxes allocable to the Demised Premises for the Tax Base Year; for the last tax
year included in part within the term of this Sublease, Subtenant shall pay to
Sublessor a pro rata share of such excess for such tax year, based upon the
portion of such tax year included within the term of this Sublease. The “Tax
Base Year” is Fiscal Year 2014.

Subtenant shall pay to Sublessor in the manner hereinafter provided the amount,
if any, by which Operating Expenses allocable to the Demised Premises
(determined as below provided) for each calendar year after the “Operating Base
Year” (hereinafter defined) included within the term of this Sublease exceed the
Operating Expenses allocable to the Demised Premises for the Operating Base
Year; for the last calendar year included in part within the term of this
Sublease, Subtenant shall pay to Sublessor a pro rata share of such excess for
such calendar year, based upon the portion of such year included within the term
of this Sublease. The “Operating Base Year” is calendar year 2013.

Subtenant shall pay to Sublessor, as additional rent a sum equal to
(i) the product of (a) Subtenant’s Operating Expenses Proportionate Share (as
defined below) and (b) the Operating Expenses incurred with respect to each
Expense Year that exceed the Operating Base Year plus (ii) the product of
(c) Subtenant’s Tax Proportionate Share (as defined below) and (d) the real
estate taxes incurred with respect to each Expense Year that exceed the Tax Base
Year (collectively, the “Expense Adjustment Amount”). Subtenant’s Operating
Expenses Proportionate Share is a fraction the numerator of which shall be the
floor area of the Demised Premises and the denominator of which shall be the
floor area of the premises leased by Sublessor under the Parent Lease in
Building A. Subtenant’s Tax Proportionate Share is a fraction, the numerator of
which shall be the floor area of the Demised Premises and the denominator of
which shall be the floor area leased by the Sublessor under the Parent Lease.
The amounts payable by Subtenant under this Section 6 shall be payable monthly,
on account, at the times minimum rent is payable hereunder, in equal monthly
installments of one-twelfth (1/12th) of the annual estimated amount of the
Expense Adjustment Amount actually payable by Sublessor under the Parent Lease
(except as otherwise set forth in this Sublease). Following the close of each
Expense Year and after receipt by Sublessor of evidence of the Operating

 

7



--------------------------------------------------------------------------------

Expenses and Taxes from Parent Landlord, Sublessor shall cause the amount of the
Expense Adjustment Amount for such Expense Year to be computed based on
Operating Expenses for such Expense Year and Sublessor shall deliver to
Subtenant a statement of such amount and Subtenant shall pay any deficiency to
Sublessor as shown by such statement within thirty (30) days after receipt of
such statement. If the total of the estimated monthly installments paid by
Subtenant during any Expense Year exceeds the actual Expense Adjustment Amount
due from Subtenant for such Expense Year, at Sublessor’s option, such excess
shall be either credited against payments next due hereunder or refunded by
Sublessor, provided Subtenant is not then in default hereunder, in which event
such credit or refund shall not take place until such default has been cured.
Delay in computation of the Expense Adjustment Amount or failure to deliver a
statement of such amount shall not be deemed a default hereunder or a waiver of
Sublessor’s right to collect the Expense Adjustment Amount. Notwithstanding
anything to the contrary contained in this Sublease, in no event shall Subtenant
be responsible to pay or reimburse Sublessor for any late charges, penalties, or
other amounts due by Sublessor under the Parent Lease as a result of a breach of
the Parent Lease by Sublessor or for any losses, liability or similar items
(including without limitation indemnities under the Parent Lease) caused by any
act or omission by Sublessor or any party other than Subtenant.

The provisions of the fourth (4th) paragraph of the definition of Operating
Expenses in the Parent Lease shall be applicable to this Sublease. For purposes
of clarification, Subtenant shall pay Subtenant’s Operating Expenses
Proportionate Share of premiums for casualty and liability insurance carried by
Parent Landlord, but not for casualty, liability or other insurance carried (or
required to be carried pursuant to the Parent Lease) by Sublessor.

C. Sublessor represents to Subtenant the following:

 

2011 Operating Expenses for Building A were billed by Parent Landlord (Sublessor
disputes various components of this amount):

      $ 198,453.10          ($ 2.28 p.s.f. ) 

This amount includes the charge for water and sewer, which is broken out below.

     

2011 Electric Bill for Building A:

      $ 277,378.46          ($ 3.19 p.s.f. ) 

2011 Real Estate Taxes:

      $ 3.08 p.s.f.   

2011 Sublessor’s share of Parent Landlord’s Insurance for Building A:

     

Property:

   $ 6,770.00      

Liability:

   $ 1,148.00       $ 7,918.00   

2011 Water and Sewer Charges for Building A:

     

Water:

   $ 6,362.40      

Sewer:

     9,331.90       $ 15,694.30   

 

8



--------------------------------------------------------------------------------

  7. Utilities

A. Subtenant shall pay its cost of utilities used or consumed in the Demised
Premises pursuant to the terms of this Sublease, including without limitation,
electricity, gas and telephone. Subtenant shall pay the cost of its telephone
service directly to the applicable telephone service provider. Water and sewer
will be billed to Subtenant as part of the Operating Expenses pursuant to the
third (3rd) paragraph of Section 6B above. In addition, Subtenant shall
reimburse Sublessor within thirty (30) days after receipt of an invoice
therefor, the cost of gas and electricity for which Subtenant shall pay its
proportionate share based on a fraction, the numerator of which is the gross
leasable area of the Demised Premises and the denominator of which is the gross
leasable area of space leased by Sublessor in the office park of which
Building A is a part. In the event such charges shall not be paid when due,
Sublessor shall have the right to pay same, which amount so paid is hereby
declared to be additional rent due on demand with interest at the Delinquency
Rate (as defined in Section 22.06 of the Parent Lease). If a tenant in the
office park of which Building A is a part uses a materially disproportionate
amount of any utility, at Subtenant’s request, Sublessor shall make a reasonable
and equitable allocation of the charges for such utility based on a reasonable
estimate of each tenant’s consumption of such utility.

B. Sublessor and Subtenant hereby acknowledge that all or a part of the
utilities referred to this Sublease may be located in or upon the Demised
Premises. Sublessor and Subtenant hereby agree that Sublessor shall have the
right, license and easement within the Demised Premises to install, replace,
maintain, repair, inspect and use the aforesaid utilities systems at no
additional cost to Sublessor. Sublessor shall not be liable for any failure or
interruption of any utility service except to the extent caused by the
negligence or willful misconduct of Sublessor. No failure or interruption of any
utility service shall entitle Subtenant to terminate this Sublease, or
discontinue making payments of any Rent nor shall the same give rise to a claim
that such constitutes actual or constructive, total or partial eviction from the
Demised Premises, unless such failure is not restored within thirty (30) days
(or, if such failure is of a nature that it cannot be so restored within such
thirty (30) days and was not caused by the act or omission of Sublessor, sixty
(60) days after notice to Sublessor of such failure). Subtenant shall be
entitled to a proportionate abatement of minimum rent during the period that
such failure or interruption continues, such abatement to be based on the impact
of Subtenant’s ability to conduct business in the Demised Premises, but
exclusive of consequential damages, all consistent with Sublessor’s remedies
under Section 8.04 of the Parent Lease. Sublessor agrees to use commercially
reasonable efforts to enforce its rights under Section 8.04 of the Parent Lease.

 

  8. Early Access

Subtenant shall have the right, without payment of Rent, during the sixty
(60) days before the Commencement Date, after coordinating such entry with
Sublessor, to enter

 

9



--------------------------------------------------------------------------------

the Demised Premises to inspect the same, to make measurements, and to make the
Subtenant Improvements. Subtenant agrees that any such entry shall be done
without unreasonably hampering the performance of Sublessor’s Work. No such
entry by Tenant shall be deemed an acceptance of the Demised Premises. Prior to
the Commencement Date while Subtenant has access to the Demised Premises as
hereinabove provided, Subtenant shall be in the Demised Premises at its own risk
and shall not interfere with the work then being performed in Building A by
Sublessor or other tenants or occupants, and all of the insurance and indemnity
obligations set forth in this Sublease shall be binding upon the parties hereto.

 

  9. Additional Services from Parent Landlord

If Subtenant requests additional services or materials to be provided with
respect to the Demised Premises, Sublessor shall request same from Parent
Landlord and if Parent Landlord provides same then Subtenant shall be liable for
the costs of such services or materials and Subtenant shall reimburse Sublessor
within 30 days after receipt of an invoice therefore.

 

  10. Late Charge

The term “Rent” as used in this Sublease shall have the meaning set forth in
Section 5 above. In the event the Subtenant fails to make any payment of Rent
within five (5) days after the same is due more than once in any consecutive
twelve (12) month period, then in addition to all rights, powers and remedies
provided herein, by law or otherwise in the case of nonpayment of Rent,
Subtenant shall be obligated to pay a late payment charge equal to the greater
of One Hundred Dollars ($100.00) or five percent (5%) of any Rent payment not
paid when due to reimburse Sublessor for its additional administrative costs.
Such late charge shall constitute additional rent hereunder and shall be payable
immediately upon demand. In addition, any Rent which is not paid after the same
is due shall bear interest at the “Delinquency Rate” (as defined in
Section 22.06 of the Parent Lease) from the first (1st) day due until paid. Any
such interest shall be payable as additional rent hereunder, and shall be
payable immediately on demand. If Subtenant fails in two (2) consecutive months
to make rental payments within seven (7) days after the date due, Sublessor in
order to reduce its administrative costs, may require, by giving written notice
to Subtenant (and in addition to any interest accruing pursuant to the
immediately preceding sentence above, as well as any other term, provision or
covenant of this Sublease), that minimum rent is to be paid quarterly in advance
instead of monthly and that all future rental payments are to be made on or
before the due date by cash, cashier’s check or money order or wire transfer,
and that the delivery of Subtenant’s personal or corporate check will no longer
constitute a payment of rental as provided in this Sublease. Any acceptance of a
monthly rental payment or of a personal or corporate check thereafter by
Sublessor shall not be construed as a subsequent waiver of said rights.
Subtenant may pay any amount required to be paid pursuant to this Sublease
“under protest” or otherwise with a reservation of its rights set forth in this
Sublease.

 

10



--------------------------------------------------------------------------------

  11. Other Taxes

In addition to Subtenant’s Tax Proportionate Share, Subtenant shall pay all
taxes levied, imposed or assessed against furniture, trade fixtures, leasehold
improvements (installed by or on behalf or Subtenant or anyone claiming under
Subtenant), equipment, signs and any other of Subtenant’s personal or other
property located in or upon the Demised Premises. If at any time during the term
of this Sublease, a tax or excise on rents, or other tax however described
(except any franchise, estate, inheritance, capital stock, income or excess
profits tax imposed upon Sublessor) is payable by Sublessor to any lawful taxing
authority on account of Sublessor’s interest in this Sublease or the Rent
reserved hereunder as a substitute in whole or in part, of the Taxes described
in Article 6, Subtenant agrees to pay the amount of such tax or excise to
Sublessor at the same time that Subtenant makes any payment of rent or other
charges to Sublessor required hereunder. In the event any such tax or excise is
levied or assessed directly against Subtenant, then Subtenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require, and Subtenant hereby agrees to indemnify and
hold Sublessor harmless from and against any and all liabilities or obligations
of any nature whatsoever arising from or incurred in connection therewith.
Subtenant shall have the right to contest taxes on Subtenant’s personal
property. If Parent Landlord has contested the real estate taxes and (i) if such
application is successful; and (ii) Subtenant has made a payment with respect to
real estate taxes in accordance with the terms of this Sublease for the period
with respect to which the abatement was granted; and (iii) Subtenant is not in
default of this Sublease beyond any applicable notice and cure period; and
(iv) if Parent Landlord (after deducting from the amount of the abatement its
reasonable expenses incurred by it in connection with the contest) has
recomputed Sublessor’s obligation with respect to real estate taxes and refunded
Sublessor’s overpayment to Sublessor, the Sublessor shall recompute Subtenant’s
obligation with respect to real estate taxes and refund Subtenant’s overpayment
to Subtenant.

 

  12. Alterations

Without Sublessor’s prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed, Subtenant shall not make (a) any
repairs, alterations, replacements, other improvements or installations to the
exterior of the Demised Premises or Building A or the foundation, roof, exterior
walls, gutters, downspouts, canopy, storefront or any structural parts of the
Demised Premises, (b) any interior, non-structural repairs, alterations,
installations or improvements to the Demised Premises the estimated cost of
which exceeds Fifty Thousand Dollars ($50,000.00), or (c) any repairs,
alterations, installations or improvements that would affect any centralized or
common utilities or any other tenant’s or occupant’s HVAC system or systems or
any Building system serving another tenant. If Sublessor’s approval is required
for any alterations or improvements, Subtenant shall submit to Sublessor all
plans and specifications for any such repairs, alterations, installations or
improvements unless such alterations or improvements do not require a building
permit, in which case Subtenant shall provide a reasonable description of its
intended alterations and improvements. Any repairs, alterations, installations
or improvements by Subtenant permitted

 

11



--------------------------------------------------------------------------------

hereunder shall conform to the requirements of, and be subject to the Parent
Lease, including, without limitation, obtaining any consents required
thereunder. If Sublessor does not approve a proposed alteration, Sublessor shall
provide its reasons for disapproval.

Subtenant agrees that any repairs, alterations, replacements, other improvements
or installations made by Subtenant to or upon the Demised Premises shall be done
in a good and workmanlike manner and in conformity with all laws, ordinances and
regulations of all public authorities having jurisdiction, that materials of
good quality shall be employed therein, that the structure of the Demised
Premises shall not be endangered or impaired thereby.

Subtenant shall procure at its sole expense all necessary permits before making
any repairs, alterations, improvements or installations. Upon request of
Subtenant, Sublessor shall request the cooperation therewith of Parent Landlord.
Subtenant shall save Sublessor and Parent Landlord harmless from, and defend and
indemnify Sublessor and Parent Landlord against, any and all injury, loss claim
or damage to any person or property occasioned by or arising out of the doing of
any such work, except to the extent such injury, loss, claim or damage is caused
by the negligence or willful misconduct of Sublessor.

Subtenant shall permit no mechanic’s, materialmen’s or other lien against the
Demised Premises in connection with any materials, labor or equipment furnished,
or claimed to have been furnished, to or for Subtenant, or anyone claiming under
Subtenant, and if any such lien shall be filed against the Demised Premises
Subtenant shall cause the same to be discharged, provided, however, that
Subtenant may contest such lien as long as the enforcement thereof is stayed,
but in any event, Subtenant shall either cause any such lien to be discharged of
record within ten (10) days of any request of any mortgagee, or of Parent
Landlord or Sublessor or in lieu thereof, if permitted pursuant to the Parent
Lease, while contesting the same as aforesaid, deposit with any mortgagee or
prospective mortgagee of the Demised Premises, pending such contest, a sum
sufficient to cover the amount of said lien and all interest, penalties and
costs that would be payable to discharge such lien if such lien were valid.

 

  13. Signs

Prior to the Commencement Date, Sublessor shall provide and install interior
building standard signage on Building A directory and at the entrance to the
Demised Premises, at Sublessor’s sole cost and expense. Subtenant shall also
have the right to install exterior signage on Building A, subject to Subtenant’s
compliance with applicable governmental laws, codes and regulations and the
provisions of the Parent Lease, including, without limitation, obtaining any
required consent from the Parent Landlord. Sublessor agrees to use commercially
reasonable efforts to cooperate with Subtenant’s efforts to obtain Parent
Landlord’s consent for any such exterior signage. Subtenant shall obtain all
permits and approvals necessary for such exterior signage and shall maintain
such signage in good condition and repair and in proper operating order at all
times. Subtenant shall be responsible for such

 

12



--------------------------------------------------------------------------------

sign as if the same were inside the Demised Premises. Except as specifically
permitted herein, no other signs shall be permitted without the approval of
Sublessor. Subtenant shall remove all signs (other than signs required to be
installed by Sublessor pursuant to this Section 13) at the expiration or earlier
termination of the term of this Sublease and shall repair any and all damage
caused by the installation, maintenance, repair and removal of such signs.

 

  14. Repairs

A. Subtenant shall promptly make all repairs and alterations to the Demised
Premises which may be required as a result of repairs, alterations, other
improvements or installations made by Subtenant, anyone claiming under Subtenant
or the agents of any of them.

B. If Subtenant shall give Sublessor notice of the need for any repair or
alteration to the Demised Premises which is required to be made by Parent
Landlord, pursuant to the Parent Lease, Sublessor shall promptly give Parent
Landlord notice of the need for such repair or alteration and shall cooperate
with Subtenant to enforce said repair or alteration obligation of Parent
Landlord.

C. Notwithstanding Sublessor’s obligations under the Parent Lease, except for
Sublessor’s obligations set forth in this Sublease, Subtenant will, throughout
the term of this Sublease, be responsible to keep and maintain only the interior
of the Demised Premises and all fixtures and equipment located therein
(exclusive of any Building systems or structural components) clean, safe and in
the same (or better) working order and condition as existed on the Commencement
Date, reasonable wear and tear excepted, and make all necessary repairs thereto.
All repairs required of Subtenant in connection herewith shall be done in a good
and workmanlike manner in compliance with all applicable laws and the terms and
conditions of this Sublease. All maintenance, repairs, and replacements that are
not Subtenant’s responsibility pursuant to this Section 14(C) shall be
Sublessor’s responsibility except to the extent that such maintenance, repairs,
and replacement obligations are Parent Landlord’s responsibility under the
Parent Lease.

 

  15. Assignment and Subletting

Subtenant shall not assign, mortgage, pledge or otherwise encumber or transfer
its interest in this Sublease or in the Demised Premises, or sublet the whole or
any part of the Demised Premises without on each occasion obtaining the prior
consent of the Sublessor, which consent Sublessor shall not unreasonably
withhold, condition or delay and the consent of the Parent Landlord pursuant to
the terms of the Parent Lease. Subtenant shall first give Sublessor notice of
the intended transfer or subletting and the intended date thereof and the name
of the business organization involved, the effective date of the intended
assignment or subletting and any information required pursuant to the terms of
the Parent Lease. Except with respect to a transfer of the type described in the
last sentence of this Section 15, within forty (40) days after the giving of
such notice by Subtenant to Sublessor of such intended assignment

 

13



--------------------------------------------------------------------------------

or subletting, Sublessor may give notice to Subtenant that Sublessor elects to
terminate the term of this Sublease as of said intended date of said assignment
or subletting of the entire Demised Premises, and, if Sublessor elects to
terminate this Sublease, the term of this Sublease shall terminate on said
intended date as if said intended date was the date originally fixed herein for
the termination hereof, except in the case of a proposed subletting of a portion
of the Demised Premises, in which event Sublessor may terminate the term of this
Sublease with respect to the portion of the Demised Premises proposed to be
sublet, but Subtenant shall be responsible for separately demising the remainder
of the Demised Premises. No assignment or other transfer of Subtenant’s interest
in this Sublease otherwise permitted hereunder shall be effective unless and
until the assignee or transferee thereunder shall deliver to Sublessor a copy of
the assignment or transfer thereto and the written agreement of such assignee or
transferee with Sublessor to perform and observe all of the terms and conditions
on the part of Subtenant to be performed or observed under this Sublease with
respect to the premises so assigned or sublet. Notwithstanding any such
assignment, transfer or sublease, Subtenant shall remain fully, primarily and
unconditionally liable under this Sublease, and without any so-called suretyship
defenses with respect thereto and shall not thereby be released from the
performance and observance of all of the agreements and conditions on the part
of Subtenant to be performed or observed hereunder. Notwithstanding the
foregoing, no consent shall be required for any assignment or subletting of the
type described in subsections (b) and (c) of the sixth (6th) paragraph of
Section 13.01 of the Parent Lease.

 

  16. Use

The Demised Premises shall be used and occupied only for the purpose of office
use and laboratory use ancillary thereto (including without limitation
electromechanical development and testing) and for no other purpose or purposes
whatsoever. Notwithstanding anything to the contrary contained herein and
without intending to expand in any way upon the use permitted in the preceding
sentence, the Demised Premises shall not be used for any purpose, use or
business restricted by or prohibited under the Parent Lease. Subtenant agrees
that nothing shall be done in, upon or about the Demised Premises which shall be
contrary to any law, ordinance, regulation or requirement of any public
authority or insurance inspection or rating bureau having jurisdiction.
Subtenant shall procure, at its sole expense, any licenses and permits which may
be required for the transaction of business in or use of the Demised Premises
and shall otherwise comply with all applicable laws, ordinances and governmental
regulations and any order or regulation of any insurance company providing
coverage on any part of Building A. Subtenant shall keep the Demised Premises
free from waste at all times and shall keep the Demised Premises neat, clean and
free of refuse at all times. All trash and refuse shall be stored only within
designated trash storage areas in closed containers. Trash shall be removed from
the Demised Premises on a daily basis by Sublessor as part of its janitorial
responsibilities . Subtenant shall not do, or suffer to be done, or keep, or
suffer to be kept, or omit to do, anything in, upon or about the Demised
Premises which may prevent the obtaining of or invalidate any insurance on the
Demised Premises or Building A, including without limitation, fire, extended
coverage and public liability insurance or which may increase the rate of, any
such insurance.

 

14



--------------------------------------------------------------------------------

Subtenant shall comply with the requirements of all federal, state and local
environmental laws, regulations and orders (collectively, “Environmental Laws”)
and shall immediately upon Subtenant’s knowledge thereof, give notice to
Sublessor of any presence, release or threat of release of any oil, asbestos or
hazardous material, substances or waste regulated under Environmental Laws
(collectively, “Hazardous Substances”) at, to or from the Demised Premises, and
of any notices from any governmental authority with respect thereto. Subtenant
shall not cause or permit any Hazardous Substances to be used, stored generated
or disposed of on or in the Demised Premises by Subtenant or any person claiming
under Subtenant, except for those Hazardous Substances which may lawfully be
used, stored, generated or disposed of in the ordinary course of business for
cleaning office space, and then only to the extent Subtenant does not, in so
doing, violate any Environmental Laws in effect at the time of so doing. If
Subtenant shall default under the immediately preceding sentence, Subtenant
shall defend and indemnify and save harmless Parent Landlord and Sublessor from
and against any and all claims, damages, costs and losses, including without
limitation, reasonable attorneys’ fees, arising during or after the term as a
result thereof. This indemnification includes, without limitation, any and all
costs reasonably incurred by Sublessor or Parent Landlord after notice to
Subtenant for any cleanup, removal or restoration to the extent mandated by any
public official acting lawfully under any Environmental Laws. If Subtenant shall
receive a complaint from a public agency or official of a default by Subtenant
under this Article, then Subtenant shall comply with such complaint, but
Subtenant shall not be in default under this sentence if Subtenant is contesting
such complaint in accordance with law and the enforcement thereof is then
withheld pending such contest. Except in the event of an emergency when
immediate action is required and obtaining Sublessor’s prior approval is not
feasible, Subtenant shall first obtain Sublessor’s approval for any remedial
action required of Subtenant hereunder, which approval shall not be unreasonably
withheld, conditioned or delayed.

 

  17. Indemnity and Insurance

A. Subtenant shall save Parent Landlord and Sublessor harmless from, and defend
and indemnify Sublessor and Parent Landlord against, to the extent permitted by
law, any and all injury, liability, loss or damage, of whatever nature caused by
or resulting from, or claimed to have been caused by or to have resulted from,
any act, omission or negligence of Subtenant, or any person claiming under
Subtenant (including, without limitation, employees and contractors of
Subtenant), no matter where occurring in or around Building A, the Demised
Premises or the Common Areas. It is a condition of this save harmless and
indemnification of Sublessor that Subtenant shall receive notice of any claim
against Sublessor promptly after Sublessor first has knowledge thereof.
Sublessor shall give Subtenant notice of any such claim against Parent Landlord
promptly after Sublessor first has knowledge thereof. This indemnity and hold
harmless agreement shall include indemnity against all reasonable and actual
costs, expenses and liabilities incurred in connection with any such injury,
loss or damage or any such claim, or any proceeding brought thereon or the
defense thereof. If Subtenant or any person claiming under Subtenant or the
whole or any part of the property of Subtenant or any person

 

15



--------------------------------------------------------------------------------

claiming under Subtenant shall be injured, lost or damaged by theft, fire, water
or steam or in any other way or manner, whether similar or dissimilar to the
foregoing, no part of said injury, loss or damage is to be borne by Parent
Landlord or Sublessor unless the same shall be caused by or result from the
fault or negligence of Parent Landlord or Sublessor, as the case may be. In
addition to the foregoing indemnity, Subtenant shall be responsible for
complying with the terms of any other indemnity or hold harmless provision under
the Parent Lease, for which Sublessor is liable or responsible as Tenant,
arising out of any act, omission or negligence by Subtenant or breach of this
Sublease by Subtenant.

B. Subtenant shall maintain general comprehensive public liability insurance,
with respect to the Demised Premises and their appurtenances, issued by
insurance companies authorized to do business in the state in which the Demised
Premises are located, naming Parent Landlord and its designees and Sublessor and
Subtenant as insureds as their interests may appear, in a combined single limit
of not less than Five Million Dollars ($5,000,000.00) with respect to bodily
injury and property damage or in such higher amounts as shall be required by
Parent Landlord or Sublessor. Such insurance shall include, but not be limited
to, coverage for premises/completed operations and contractual liability. Such
limits may be achieved by a combination of primary and umbrella liability
policies. Subtenant shall maintain (a) Automobile Liability insurance, covering
any auto, owned, non-owned and hired autos, with limits of not less than One
Million Dollars ($1,000,000.00); (b) workers compensation and employers
liability insurance as required by law, with limits of not less than One Million
Dollars ($1,000,000.00); and (c) umbrella/excess liability coverage over all of
the above policies, with limits of not less than Two Million Dollars
($2,000,000.00), such that the total limits of primary and umbrella/excess are
at least Five Million Dollars ($5,000,000.00). Subtenant shall deliver to Parent
Landlord and Sublessor the policies of such insurance, or certificates thereof,
at least fifteen (15) days prior to the Commencement Date, and each renewal
policy or certificate thereof, at least fifteen (15) days prior to the
expiration of the policy it renews, and obtain a written obligation of each
insurance company to notify Parent Landlord and Sublessor at least twenty
(20) days prior to cancellation of such insurance. Subtenant shall comply with
any additional insurance requirements contained in the Parent Lease as if
Subtenant were the tenant under the Parent Lease and Sublessor were the landlord
under the Parent Lease; provided that Subtenant shall not be required to
purchase or carry any casualty, liability or other insurance on behalf of
Sublessor under the Parent Lease or to reimburse Sublessor for any insurance
carried (or required to be carried pursuant to the Parent Lease) by Sublessor.

C. Subtenant agrees at all times, at its expense, to keep its furnishings,
fixtures and other property situated within the Demised Premises insured against
fire, with extended coverage, to the extent of the full replacement cost
thereof. Such insurance shall be carried with companies reasonably satisfactory
to Sublessor and shall be in form satisfactory to Sublessor. Subtenant shall
deliver to Sublessor the policies of such insurance, or certificates thereof, at
least fifteen (15) days prior to the Commencement Date, and each renewal policy
or certificate thereof at least fifteen (15) days prior to the expiration of the
policy it renews and obtain a written obligation of each insurance company to
notify Sublessor at least ten (10) days

 

16



--------------------------------------------------------------------------------

prior to cancellation of such insurance. Subtenant agrees that all of the
furnishings, fixtures, equipment and other personal property of Subtenant which,
during the term of this Sublease or any occupancy of the Demised Premises by
Subtenant may be on the Demised Premises, shall be at the sole risk and hazard
of Subtenant, and if the whole or any part thereof shall be destroyed or damaged
by fire, water or otherwise, or by leakage or bursting of water pipes, steam
pipes, or other pipes, by theft or from any other cause, no part of said loss or
damage is to be charged to or to be borne by Sublessor. Subtenant also agrees to
carry workmen’s compensation insurance as required by law.

D. Subtenant hereby releases Sublessor and Parent Landlord to the extent of
Subtenant’s actual insurance coverage or any other insurance Subtenant is
required to maintain whether or not such insurance is actually maintained, from
any and all liability for any loss or damage caused by fire or any of the
extended coverage casualties or any other casualty insured against, even if such
fire or other casualty shall be brought about by the fault or negligence of
Sublessor or its agents or Parent Landlord or its agents, provided, however,
this release shall be in force and effect only with respect to loss or damage
occurring during such time as Subtenant’s policies covering such loss or damage
shall contain a clause to the effect that this release shall not affect said
policies or the right of Subtenant to recover thereunder. Subtenant agrees that
its fire and other casualty insurance policies shall include such a clause
confirming the foregoing.

E. Sublessor hereby releases Subtenant, to the extent of Sublessor’s insurance
coverage, from any and all liability for any loss or damage caused by fire or
any of the extended coverage casualties or any other casualty insured against,
even if such fire or other casualty shall be brought about by the fault or
negligence of Subtenant or its agents, provided, however, this release shall be
in force and effect only with respect to loss or damage occurring during such
time as Sublessor’s policies covering such loss or damage shall contain a clause
to the effect that this release shall not affect said policies or the right of
Sublessor to recover thereunder. Sublessor agrees that its fire and other
casualty insurance policies shall include such a clause confirming the
foregoing.

F. To the fullest extent permitted by law, Sublessor shall indemnify and save
harmless Subtenant from and against any and all injury, liability, loss or
damage, penalties or judgments, and from and against any claims, actions,
proceedings, and expenses and costs in connection therewith, including
reasonable counsel fees, arising from injury to person or property sustained by
anyone in and about Building A, the Demised Premises or the Common Areas by
reason of an act or omission of Sublessor, or Sublessor’s officers, agents,
servants, employees or contractors. Such indemnity shall include all reasonable
legal fees in Subtenant’s defense of any suit or action against Subtenant
alleging any such act or omission of Sublessor.

 

  18. Fire and Other Casualty

If the Demised Premises or any part thereof shall be damaged or destroyed by
fire, the elements or other casualty during the term of this Sublease, then
Subtenant shall give notice thereof to Parent Landlord and Sublessor.

 

17



--------------------------------------------------------------------------------

  (A). Substantial Damage

If Building A or any part thereof shall be damaged by fire or casualty during
the last two (2) years of the term of the Sublease and repair and restoration
will, in Parent Landlord’s contractor’s reasonable opinion, take more than six
(6) months, Subtenant may, as its option, terminate this Sublease by notifying
Parent Landlord and Sublessor in writing of such termination within forty five
(45) days after Subtenant shall have been advised of Parent Landlord’s
contractor’s estimated time of restoration. If this Sublease is so terminated,
Rent shall be proportionately abated as of the date of such damage.

 

  (B). Restoration

If the Demised Premises or the internal Common Areas of Building A or Common
Areas used by Subtenant shall be damaged by fire or casualty prior to the last
two (2) years of the term of this Sublease, or if Subtenant has the right to
terminate this Sublease pursuant to the prior paragraph but does not do so,
Sublessor shall enforce its rights under the Parent Lease (including without
limitation Parent Landlord’s restoration obligations set forth in Section 17.02
of the Parent Lease), but Sublessor shall not be obligated to enforce its
self-help rights set forth in Section 22.06 of the Parent Lease.

If reconstruction is not substantially complete within eighteen (18) months
after the date of the fire or casualty (such eighteen (18) month period to be
extended by not more than two (2) months for force majeure), Subtenant may
terminate this Sublease by giving notice to Sublessor prior to substantial
completion of such reconstruction.

In addition, if more than fifty percent (50%) of Building A is destroyed,
Sublessor may, without notice from Subtenant, to the extent permitted under the
Parent Lease, terminate the Parent Lease, and this Sublease shall terminate
simultaneously therewith. Any termination of this Sublease hereunder shall have
the effect as if the termination date were the expiration date of this Sublease.
If this Sublease is not terminated, Sublessor shall enforce its rights under the
Parent Lease to cause Parent Landlord to restore such damage or destruction to
substantially the same condition that existed prior to such damage or
destruction if it is required to do so pursuant to the Parent Lease. In the
event of any such damage or destruction, if Subtenant does not terminate this
Sublease, Subtenant shall be entitled to a proportionate abatement of Rent
during the time and to the extent Subtenant is unable to conduct business in the
Demised Premises.

 

  19. Eminent Domain

A. If the Demised Premises or Building A or the Common Areas necessary for
Subtenant to conduct its business in the Demised Premises in that manner then
being conducted should be the subject of a Total Taking (as defined in the
Parent Lease), then this

 

18



--------------------------------------------------------------------------------

Sublease shall terminate as of the date when physical possession of the Demised
Premises, Building A, or such Common Areas are taken by the condemning
authority. If there occurs a Partial Taking (as defined in the Parent Lease)
which renders the Demised Premises or such Common Areas unsuitable for Tenant’s
operation of its business in the Demised Premises in the manner then being
conducted, Subtenant may terminate this Sublease by giving written notice
thereof to Sublessor within forty five (45) days the right of election accrues,
in which event this Sublease shall terminate as of the date the affected portion
of the Demised Premises or such Common Areas are taken by the condemning
authority. If upon such Partial Taking this Sublease is not terminated, Rent
shall be abated by an amount representing the part of the Rent properly
allocable to the portion of the Demised Premises or such Common Areas so taken
and Sublessor, at the request of Subtenant, shall enforce Sublessor’s rights set
forth in Section 18 of the Parent Lease.

B. Sublessor reserves to itself, and Subtenant assigns to Sublessor, all rights
to damages accruing on account of any taking under the power of eminent domain
or by reason of any act of any public or quasi-public authority for which
damages are payable. Subtenant agrees to execute such instruments of assignments
as may be reasonably required by Sublessor or Parent Landlord in any proceeding
for the recovery of such damages if requested by Parent Landlord or Sublessor,
and to turn over to Sublessor any damages that may be recovered in such
proceeding. It is agreed and understood, however, the Sublessor does not reserve
to itself, and Subtenant does not assign to Sublessor, any damages payable for
movable trade fixtures installed by Subtenant or any person claiming under
Subtenant at the sole cost of Subtenant or any person claiming under Subtenant,
or any damages which are considered “special damages” to Subtenant, it being
understood and agreed that the term “special damages” as used in this sentence
shall not be construed to include any damage to Subtenant arising solely from
Subtenant’s loss of its leasehold interest herein as the result of any
appropriation by eminent domain or any act of any public authority for which
damages are payable.

 

  20. Defaults

A. If Subtenant shall (i) fail to pay any installment of Rent within seven
(7) days after notice that such payment is overdue; or (ii) default in the
performance or observance of any covenant or agreement of this Sublease (other
than a default involving the payment of money) which default is not cured within
twenty (20) days after the giving of notice thereof by Sublessor, unless such
default is of such a nature that it cannot be cured within such twenty (20) day
period, then no default shall occur so long as Subtenant shall commence the
curing of the default within said twenty (20) day period and shall thereafter
diligently prosecute the curing of the same); or (iii) default under the Parent
Lease after any applicable notice and cure periods resulting directly or
directly from the action of Subtenant (provided Sublessor promptly provides
Subtenant with a copy of any notice thereof given to Sublessor by the Parent
Landlord); or (iv) abandon all or any portion of the Demised Premises; or (v) be
declared bankrupt or insolvent according to law or if a petition under any
insolvency or bankruptcy law is filed by or against Subtenant or if any
assignment shall be made of Subtenant’s property for the

 

19



--------------------------------------------------------------------------------

benefit or creditors and such petition or assignment is not dismissed or
released within sixty (60) days; then, in any of such cases, Sublessor lawfully,
may immediately, or at any time thereafter, and without any further notice or
demand, enter into and upon the Demised Premises or any part thereof in
accordance with applicable laws in the name of the whole, by force or otherwise,
and hold the Demised Premises as if this Sublease had not been made, and expel
Subtenant and those claiming under Subtenant and remove its or their property
(forcibly, if necessary) without being taken or deemed to be guilty of any
manner of trespass (or Sublessor may send notice to Subtenant of the termination
of the term of this Sublease), and upon entry as aforesaid (or in the event that
Sublessor shall send to Subtenant notice of termination as above provided, on
the fifth (5th) day next following the date of the sending of such notice), the
term of this Sublease shall terminate. Subtenant hereby waives any right to any
statutory right to cure and Subtenant agrees that this Sublease shall terminate
and Sublessor shall be entitled to re-entry and possession in accordance with
the terms hereof. Notwithstanding anything to the contrary contained in this
Sublease, Subtenant shall not be in default under this Sublease unless Subtenant
does not cure such default within the applicable notice and cure periods set
forth above in this Section 20A.

B. Upon the occurrence of any such events of default and the passage of any
applicable notice and cure periods without cure by Subtenant, Sublessor shall
have the option to pursue any one or more of following remedies without any
notice or demand whatsoever:

Terminate this Sublease, in which event Subtenant shall immediately surrender
the Demised Premises to Sublessor, and if Subtenant fails to do so, Sublessor
may, without prejudice to any other remedy which it may have for possession or
arrearages in Rent, enter upon and take possession of the Demised Premises by
picking or changing locks or any other means deemed necessary or convenient by
Sublessor and lock-out, expel or remove Subtenant and any other person who may
be occupying the Demised Premises or any part thereof, by force if necessary,
without being liable for prosecution or any claim for damages therefor; except
as otherwise set forth below, Subtenant shall remain liable to Sublessor for the
payment of the Rent herein specified (both accrued and unaccrued, provided any
accrued sums shall be immediately due and payable and unaccrued sums shall be
due and payable as and when the same become due as set forth elsewhere in this
Sublease) and for the amount of all loss and damage which Sublessor may suffer
by reason of Subtenant’s default. Subtenant agrees that Sublessor shall only be
required to obtain one (1) judgment (which judgment may be obtained immediately
following termination of this Sublease as herein provided) for the full amount
of all such Rent and other amounts and shall not be required to sue each month,
or from time to time therefor, provided that Subtenant shall be required to pay
such judgment in installments, at the respective times such Rent and other
amounts would have become due under this Sublease thereafter if this Sublease
had not then been terminated. Sublessor shall use commercially reasonable
efforts to mitigate damages. Sublessor and Subtenant agree that commercially
reasonable efforts shall mean that Sublessor shall list the Demised Premises
with a real estate agent. If Sublessor so elects, Sublessor may relet the
Demised Premises on such terms as Sublessor may deem advisable and receive the
rent therefore (and no subletting to

 

20



--------------------------------------------------------------------------------

any third party shall be for less than fifty percent (50%) of the fair market
rental value of the Demised Premises, and if the Demised Premises is then
actively tenanted by Sublessor or an affiliate or subsidiary of Sublessor, then
such tenancy shall be treated for purposes of mitigation only as a sublet for
fifty percent (50%) of the fair market rental value of the Demised Premises);
and Subtenant’s obligation to pay Rent pursuant to this paragraph shall be
reduced by the amount of rent and other amounts actually received by Sublessor
(except as otherwise set forth herein) for the corresponding period of this
Sublease pursuant to such reletting.

Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies herein provided or any other remedies provided by law or in
equity, nor shall pursuit of any remedy herein provided constitute a forfeiture
or waiver of any Rent due Sublessor hereunder or of any damages accruing to
Sublessor by reason of the violation of any of the terms, provisions and
covenants herein contained. Forbearance by Sublessor to enforce one or more of
the remedies herein provided upon an event of default shall not be deemed or
construed to constitute a waiver of such default. In determining the amount of
loss and damage which Sublessor may suffer by reason of termination of this
Sublease or by reason of Subtenant’s default in the event of repossession of the
Demised Premises by Sublessor or the deficiency arising by reason of any
reletting of the Demised Premises by Sublessor as above provided, there shall be
added to such loss or damage or such deficiency all expenses of repossession and
any reletting of the Demised Premises (including without limitation, reasonable
costs of repairs, remodeling and decoration following repossession or in order
to relet, reasonable costs of removing and storing Subtenant’s property, costs
of advertising, costs of concessions granted to any replacement Subtenant in
connection with any reletting, brokerage fees, attorneys’ fees and expenses and
similar expenses). Sublessor shall have the right to bring an action to collect
one or more installments of the amount due by Subtenant to Sublessor hereunder
without prejudicing Sublessor’s right to later bring similar action to collect
any subsequent installment of such amount due Sublessor. In no event shall
Subtenant be entitled to the excess of any monthly rentals and other payments
collected by Sublessor as a result of any reletting of the Demised Premises over
the monthly rentals and other payments provided for in this Sublease. To the
extent permitted by applicable law, Subtenant agrees that the provisions of this
Sublease shall supersede any conflicting provisions of any applicable statute or
law with respect to the rights of Subtenant in the event of a breach of this
Sublease by Subtenant if such breach is not cured within any applicable notice
and cure period; and, without limiting the foregoing, Subtenant hereby agrees
that if Sublessor changes the door lock of the Demised Premises following an
event of default that is not cured within applicable notice and cure periods by
Subtenant, in no event shall Sublessor have any obligation to provide Subtenant
a key to the Demised Premises, notwithstanding any payment by Subtenant to
Sublessor of any delinquent Rent or any other attempt by Subtenant to cure such
event of default; and Subtenant also hereby waives notice of any breach,
termination or forfeiture of this Sublease or of any reentry or repossession of
the Demised Premises, except as expressly provided for in this Sublease.

C. Subtenant shall save Sublessor harmless from and indemnify Sublessor against,
any and all loss, liability, damage, claims or cause of action imposed upon or
suffered

 

21



--------------------------------------------------------------------------------

or incurred by the Sublessor and resulting from or arising out of Subtenant’s
failure to comply with any term, condition or obligation contained in this
Sublease or in the Parent Lease and herein agreed to be performed and observed
by Subtenant.

Sublessor shall save Subtenant harmless from and indemnify Subtenant against,
any and all loss, liability, damage, claims or cause of action imposed upon or
suffered or incurred by the Subtenant and resulting from or arising out of
Sublessor’s failure to comply with any term, condition or obligation contained
in this Sublease or in the Parent Lease and herein agreed to be performed and
observed by Sublessor.

D. If Subtenant shall default beyond applicable notice and cure periods in the
performance or observance of any agreement or condition in this Sublease
contained on its part to be performed or observed and shall not cure such
default within the notice and cure periods set forth in Section 20A above,
Sublessor may, at its option, without waiving any claim for damages for breach
of agreement, at any time thereafter cure such default for the account of
Subtenant, and any reasonable and actual amount paid or any contractual
liability incurred by Sublessor in so doing shall be deemed paid or incurred for
the account of Subtenant and Subtenant agrees to (i) reimburse Sublessor for all
such costs and expenses, including without limitation reasonable attorney’s
fees, together with interest on the amount of such costs and expenses at the
Delinquency Rate (as defined in Section 22.06 of the Parent Lease) which shall
be paid by Subtenant to Sublessor within thirty (30) days after invoice therefor
and shall be recoverable as additional rent and (ii) save Sublessor harmless
therefrom; provided that Sublessor may cure any such default as aforesaid prior
to the expiration of said waiting period but after notice to Subtenant, if the
curing of such default prior to the expiration of said waiting period is
reasonably necessary to protect the real estate or Parent Landlord’s or
Sublessor’s interest therein, or to prevent injury or damage to persons or
property. In addition, Subtenant acknowledges that Parent Landlord may have
similar rights under the Parent Lease, and Subtenant shall be responsible for
Sublessor’s obligations as tenant under the Parent Lease, in the event Parent
Landlord exercises such right as a result of a default of Subtenant that is not
cured within any applicable notice and cure period.

 

  21. Surrender

All alterations, additions, improvements, and fixtures (other than Subtenant’s
unattached, readily movable furniture and equipment) which are made or installed
by or at the request of Subtenant upon the Demised Premises shall remain upon
and be surrendered with the Demised Premises and become the property of
Sublessor at the termination of this Sublease without credit or compensation;
provided, however, if Sublessor requests their removal (as a condition to and at
the same time as consenting to an alteration, Subtenant shall remove the same
and restore the Demised Premises to its original condition prior to the making
of such alterations or improvements at Subtenant’s expense. Notwithstanding the
foregoing, upon expiration or termination of this Sublease, Subtenant shall,
(a) at Subtenant’s expense, remove all of its unattached, movable trade fixtures
and personal property from the Demised Premises and repair any damage occasioned
by such removal and (b) not be required to

 

22



--------------------------------------------------------------------------------

remove any portion of Landlord’s Work. Any such trade fixtures or other property
of Subtenant not so removed shall be deemed abandoned by Subtenant, and
Sublessor at Sublessor’s option, shall have the right to retain all or any part
of such property, in which event title thereto shall thereupon vest in
Sublessor, or remove from the Demised Premises and dispose of in any manner all
or any part of such property, in which latter event Subtenant shall pay to
Sublessor as additional rental within ten (10) days of demand the actual expense
of such removal and disposition and the actual expense of repair or damage to
the Demised Premises resulting from or caused by such removal. The obligations
of this Paragraph 21 shall survive the termination of this Sublease. At the
termination or expiration of this Sublease, Subtenant shall remove Subtenant’s
signs (other than signs installed by Sublessor) from the exterior and interior
of the Demised Premises and repair any damage resulting therefrom.

 

  22. Parent Landlord and Sublessor’s Access to the Demised Premises

Parent Landlord and Sublessor each shall have the right to enter upon the
Demised Premises at any time. Sublessor shall promptly deliver to Subtenant any
notice that Parent Landlord gives to Subtenant in connection with any access by
Parent Landlord to the Demised Premises. Sublessor shall have the right to enter
upon the Demised Premises after providing at least twenty-four (24) hours
telephone notice to Subtenant for the purpose of inspecting the same, or of
making any repairs, alterations or improvements to the Demised Premises, or of
exercising any of the rights and obligations of Sublessor hereunder or of Parent
Landlord under the Parent Lease, as the case may be or of showing the Demised
Premises to prospective purchasers or lenders (but not to prospective tenants
except during the last year of the term of this Sublease), without being liable
to Subtenant (except as otherwise set forth in this Sublease) for any claim for
damages or indemnification from Parent Landlord or Sublessor or abatement of
rental or other charges hereunder. During all such access, Subtenant shall have
the right to accompany Sublessor and Sublessor shall use commercially reasonable
efforts to minimize interference with the operation of Subtenant’s business.
Notwithstanding the foregoing, Sublessor shall have the right to access the
Demised Premises without notice (a) in the event of an emergency, provided that
Sublessor give whatever notice is practical under the circumstances, if any, to
Subtenant, and (b) for Sublessor to perform regularly schedules nightly cleaning
of the Demised Premises.

 

  23. Real Estate Brokers

Sublessor and Subtenant represent and warrant to each other that they have not
dealt with any brokers in connection with this Sublease other than Richards,
Barry, Joyce and Partners, LLC and R. W. Holmes (collectively, the “Named
Brokers”) as brokers in connection with this Sublease, and no other broker or
finder is entitled to any commission in connection with this Sublease. The
Brokers shall be paid by Sublessor in accordance with the terms of a separate
brokerage agreement. Sublessor and Subtenant agree to indemnify, defend and hold
the other and their employees and agents harmless from and against any claims
made by any broker or finder as a result of dealings with the other party other
than the Named Brokers for a commission or fee in connection with this Sublease.

 

23



--------------------------------------------------------------------------------

  24. Successors and Assigns

The words “Sublessor” and “Subtenant” and the pronouns referring thereto, as
used in this Sublease, shall mean, where the context requires or admits, the
persons named herein as Sublessor and Subtenant, respectively, and their
respective heirs, legal representatives, successors and assigns, irrespective of
whether singular or plural, masculine, feminine or neuter. Except as hereinafter
provided otherwise, the agreements and conditions in this Sublease contained on
the part of Sublessor to be performed and observed shall be binding upon
Sublessor and its heirs, legal representatives, successors and assigns and shall
enure to the benefit of Subtenant and its heirs, legal representatives,
successors, and assigns; and the agreements and conditions on the part of
Subtenant to be performed and observed shall be binding upon Subtenant and its
heirs, legal representatives, successors and assigns and shall enure to the
benefit of Sublessor and its heirs, legal representatives, successors and
assigns. The word “Sublessor”, as used herein, means only the owner for the time
being of Sublessor’s interest in this Sublease and the transferee assumes all of
Sublessor’s obligations set forth in this Sublease, that is, in the event of any
transfer of Sublessor’s interest in this Sublease the transferor shall cease to
be liable, and shall be released for all liability, for the performance of
observance of any agreements or conditions on the part of Sublessor to be
performed or observed subsequent to the time of said transfer, it being
understood and agreed that from and after said transfer the transferee shall be
liable for the performance and observance of said agreements and conditions
accruing thereafter. If Subtenant shall consist of more than one person or if
there shall be a guarantor of Subtenant’s obligations hereunder, then the
liability of all such persons, including the guarantor, if any, shall be joint
and several and shall be deemed to mean any one of such persons. No trustee,
shareholder or beneficiary of any trust and no participant in any joint venture
or partnership and no individual who or which holds Sublessor’s interest in this
Sublease shall be personally liable for any of the agreements expressed or
implied, hereunder, except that such agreements shall, as the case may be, be
binding (i) upon the trustees of said trust as trustees, but not individually,
and upon the trust estate, or (ii) upon an individual, group of individuals
jointly or severally, corporation, joint venture or partnership only to the
extent of his, its or their ownership interest in the Parent Lease.

 

  25. Quiet Enjoyment

Sublessor agrees that so long as is not in default of its obligations set forth
in this Sublease after any applicable notice and cure periods, Subtenant shall
and may peaceably and quietly have, hold and enjoy the Demised Premises during
the term of this Sublease without any manner of hindrance or molestation by
Sublessor or anyone claiming through or under Sublessor subject, however, to the
terms and conditions of the Parent Lease, this Sublease and any mortgages or
other instruments to which this Sublease is subordinate.

 

24



--------------------------------------------------------------------------------

  26. Notices

All notices and other communications authorized or required hereunder shall be
in writing and shall be given via hand delivery by a commercial courier that
only delivers upon signed receipt, by mailing the same by certified or
registered mail, return receipt requested, postage prepaid, or by recognized
overnight courier service which delivers only upon signed receipt of the
addressee such as Federal Express. If given to Subtenant the same shall be
mailed to Subtenant at (a) prior to the time Subtenant takes occupancy of the
Demised Premises, at 205 Newbury Street, Suite 101, Framingham, Massachusetts
01701, Attn: Chief Financial Officer and General Counsel, and (b) after
Subtenant takes occupancy of the Demised Premises, at the Demised Premises,
Attn: Chief Financial Officer and General Counsel, or to such other person or as
such other address as Subtenant may hereafter designate by notice to Sublessor;
and if given to Sublessor the same shall be mailed to Sublessor at 770
Cochituate Road, P.O. Box 9357, Framingham, Massachusetts 01701, Attention:
Office Services, with a copy to the same address, Attention: Vice President-Real
Estate, with rental payments mailed to Sublessor at P.O. Box 9357, Framingham,
MA 01701, or to such other person or at such other address as Sublessor may
hereafter designate by notice to Subtenant.

 

  27. Subordination

Subtenant agrees that whenever Sublessor shall subordinate the Parent Lease to
the lien of any present or future mortgage, or deed of trust, this Sublease
shall automatically also be subordinated to the mortgage involved. Subtenant
agrees that although the foregoing provisions of this Article shall be
self-operative, Subtenant shall execute, acknowledge and deliver to Sublessor
any instrument which the mortgagee may request in order to confirm such
subordination of this Sublease.

 

  28. Estoppel Certificate

Sublessor and Subtenant agree that they will, from time to time, within fifteen
(15) days after written request therefor by the other party (or such shorter
time permitted by the Parent Lease if required by the Parent Landlord relating
to the Demised Premises), execute and deliver to the other a statement that this
Sublease is in full force and effect, that there are no defaults under the
Sublease and such other information that may be reasonably requested.

 

  29. Attorney’s Fees

In the event either party is required to commence legal proceedings in order to
enforce its rights or protect its interests hereunder, the prevailing party in
such legal proceedings shall be paid its reasonable attorneys’ fees from the
other party.

 

25



--------------------------------------------------------------------------------

  30. Short Form Lease

Upon the request of either party, Sublessor and Subtenant shall execute a short
form lease for recording, which shall contain such form and substance as either
party shall reasonably request, with the exception of the Rent reserved
hereunder. The party requesting such short form lease shall be responsible for
the payment of all governmental charges attributable to the recording thereof.

 

  31. Holding Over

If Subtenant or any person claiming under Subtenant shall remain in possession
of the Demised Premises or any part thereof after the expiration of the term of
this Sublease without any agreement in writing between Sublessor and Subtenant
with respect thereto, the person remaining in possession shall be deemed a
tenant-at-sufferance, and during such holding over, minimum rent shall be
payable at a rate equal to one hundred fifty percent (150%) of the rate in
effect immediately prior to the expiration of the term. If such retention of
possession of the Demised Premises or any part thereof shall cause Sublessor to
be liable to Parent Landlord, including, without limitation, rent or other
charges, Subtenant shall defend and indemnify Sublessor against, and hold
Sublessor harmless from, any such liability to Parent Landlord.

 

  32. Waivers

Failure of Sublessor or Subtenant to complain of any act or omission on the part
of the other, no matter how long the same may continue, shall not be deemed to
be a waiver by them of any of their rights set forth in this Sublease. No waiver
by Sublessor or Subtenant at any time, express or implied, of any breach of any
provision of this Sublease shall be deemed a waiver of a breach of any other
provision of this Sublease or a consent to any subsequent breach of the same or
any other provision. If any action by Subtenant shall require the consent or
approval of the Sublessor, such consent to or approval of such action on any one
occasion shall not be deemed a consent to or approval of said action on any
subsequent occasion or a consent to or approval of any other action on the same
or any subsequent occasion. In any situation in which the consent or approval
(both referred to herein as “consent”) of Parent Landlord shall be required
pursuant to the Parent Lease, the failure, refusal or omission of Parent
Landlord to grant such consent in accordance with the Parent Lease, after
Sublessor has requested the same in accordance with any request made of
Sublessor herein by Subtenant, shall be conclusively deemed reasonable grounds
for withholding consent by Sublessor. No payment by Subtenant or acceptance by
Sublessor of a lesser amount than the amount actually due shall be deemed to be
anything but payment on account. Receipt of rent by Sublessor with knowledge of
any breach of this Sublease by Subtenant shall not be deemed a waiver of such
breach, and no provision of this Sublease shall be deemed to have been waived by
Sublessor unless such waiver shall be in writing and signed by Sublessor. Any
and all rights and remedies which either party may have under this Sublease or
by operation of law either at law or in equity, upon any breach, shall be
distinct, separate and cumulative and shall not be deemed inconsistent with each
other; and no one of them, whether exercised or not, shall be deemed to be in
exclusion of any other; and any two or more or all of such rights and remedies
may be exercised at the same time.

 

26



--------------------------------------------------------------------------------

  33. Security Deposit

Within ten (10) days of the date of this Sublease, Subtenant shall pay to
Sublessor a sum equal to the first three (3) month’s minimum rent due under this
Sublease as security for the payment of all rents and the performance and
observance of all agreements and conditions in this Sublease contained on the
part of Subtenant to be performed or observed. In the event of any default or
defaults in any such payment, performance or observance after the passage of any
applicable notice and cure periods, Sublessor may apply said sum or the
applicable part thereof, as the case may be, towards the curing of any such
default or defaults and/or towards compensating Sublessor for any loss or damage
arising from any such default or defaults. Upon the yielding up of the Demised
Premises at the expiration or other termination of the term of this Sublease,
provided there is then no ongoing default by Subtenant, any remaining amount of
the security deposit not applied to cure any default shall be returned to
Subtenant. Sublessor shall always have the right to apply said sum, or any part
thereof, as aforesaid, in the event of any default or defaults if not cured
during any applicable notice and cure periods, without prejudice to any other
remedy or remedies which Sublessor may have, or Sublessor may pursue any other
such remedy or remedies in lieu of applying said sum or any part thereof. No
interest shall be payable on the security deposit or any part thereof. If
Sublessor shall apply said sum or any part thereof, as aforesaid, Subtenant
shall upon demand pay to Sublessor the amount so applied by Sublessor, to
restore the security to the amount required under the first sentence of this
Section. Whenever the holder of Sublessor’s interest in this Sublease, whether
it be the Sublessor named in this Sublease or any transferee of said Sublessor,
immediate or remote, shall transfer its interest in this Sublease, said holder
shall pay over to its transferee the unapplied portion of Subtenant’s security
deposit, and thereafter said holder shall be released from any and all liability
to Subtenant with respect to said security deposit or its application or return,
it being understood that Subtenant shall thereafter look only to such transferee
with respect to said sum, its application and return.

In lieu of a cash security deposit, Subtenant shall have the right and option to
deliver a letter of credit (the “Letter of Credit”) from a highly rated United
States financial institution (Bank of America shall be deemed acceptable), in
form reasonably acceptable to Sublessor. The Letter of Credit shall (i) be
unconditional, irrevocable, transferable, and payable to Sublessor solely upon
presentment by Landlord or Landlord’s agent, and (ii) contain an “evergreen”
provision which provides that it is automatically renewed on an annual basis
unless the issuer delivers sixty (60) days’ prior written notice of cancellation
to Sublessor. Without limiting any of Sublessor’s rights or remedies hereunder,
if the bank issuing the Letter of Credit provides Sublessor with a cancellation
notice, Sublessor may immediately draw upon all or any part of the Letter of
Credit and Subtenant. Any and all fees or costs charged by the issuer in
connection with the issuance, maintenance or transfer of the Letter of Credit
shall be paid by Subtenant. The Letter of Credit shall remain effective for
sixty (60) days after the expiration or termination of this Sublease. If
Subtenant defaults with respect to any provision of this Sublease, including but
not limited to the provisions relating to the payment of Rent, Sublessor may,
but will not be required to, draw upon all or any part of Subtenant’s Letter of
Credit. If

 

27



--------------------------------------------------------------------------------

any of the proceeds of the Letter of Credit are not applied immediately to cure
any default of Subtenant, Sublessor shall hold such unapplied proceeds as a cash
security deposit pursuant to the terms set forth above and Sublessor may use,
apply, or retain the proceeds of the Letter of Credit to the same extent that
Sublessor may use, apply or retain a cash security deposit. If any portion of
the Letter of Credit is drawn upon, Subtenant will cause the Letter of Credit to
be increased to the amount required as the security deposit under this Sublease
within five (5) business days after written demand from Sublessor, and in such
event, provided there is then no outstanding default by Subtenant, any proceeds
of the Letter of Credit retained by Sublessor as a cash security deposit and not
applied to cure any default shall be returned to Subtenant.

If at the time Subtenant exercises its option to extend the term of this
Sublease for the Extension Period, Subtenant has a market capitalization of One
Billion Five Hundred Million Dollars ($1,500,000,000.00) or more, then the
amount of the Security Deposit shall be reduced to one (1) month’s minimum rent.

 

  34. Force Majeure Delays

Except for obligations pursuant to the Parent Lease which do not contain a
provision substantially the same as the following, in any case where either
party hereto is required to do any act (other than make a payment of money),
delays caused by or resulting from Act of God, war, civil commotion, fire, the
elements or other casualty, labor difficulties, general shortages of labor,
materials or equipment, or other causes beyond such party’s reasonable control,
shall not be counted in determining the time when the performance of such act
must be completed, whether such time be designated by a fixed time, a fixed
period of time, or “a reasonable time”. In any case where work is to be paid for
out of insurance proceeds or condemnation awards, due allowance shall be made,
both to the party required to perform such work and to the party required to
make such payment, for delays in the collection of such proceeds and awards.

 

  35. Right of First Refusal

Provided that Subtenant is not in default of the terms of this Sublease, after
any applicable notice and cure periods, Subtenant shall have a right of first
refusal to lease vacant space in Building A. The right of first refusal shall be
as follows: If Sublessor obtains an accepted offer in writing to lease all or
any portion of the remainder of Building A (the “RFR Space”) with a party that
is not affiliated with Sublessor (the “Proposed Subtenant”), Sublessor shall
provide written notice to Subtenant offering to Subtenant such RFR Space on the
terms set forth in such letter of intent (the “Right of First Refusal Notice”),
which notice shall include a copy of any letter of intent or other writing with
such party. Sublessor shall not make verbal offers or acceptances as a means to
circumventing Subtenant’s rights under this Section 35. Subtenant shall have
seven (7) business days to respond to such Right of First Refusal Notice.
Subtenant’s failure to respond in such period shall be deemed a rejection. If
Subtenant rejects the Right of First Refusal Notice, and Sublessor does not
consummate a sublease for such RFR Space within six (6) months after the date of
the Right of First Refusal Notice, then Subtenant

 

28



--------------------------------------------------------------------------------

shall continue to have a right of first refusal which shall be triggered only by
Sublessor’s execution of a new letter of intent or other writing.
Notwithstanding the foregoing, if Subtenant rejects any Right of First Refusal
Notice and Sublessor consummates a sublease for such RFR Space within six
(6) months of the applicable Right of First Refusal Notice, then all future
rights of first refusal with respect to such RFR space only, shall be
extinguished.

If Subtenant accepts such right of first refusal, (a) Sublessor and Subtenant
shall amend this Sublease to add the applicable RFR Space to the Demised
Premises and to otherwise reflect the terms and conditions set forth in the
letter of intent or other writing delivered by Sublessor with its Right of First
Refusal Notice, (b) Subtenant’s Taxes Proportionate Share and Subtenant’s
Operating Expenses Proportionate Share shall be adjusted to include the square
footage of the RFR Space, and(c) the RFR Space shall constitute a portion of the
Demised Premises and be subject to and have the benefit of the provisions of
this Sublease.

 

  36. Access

Subtenant shall have twenty four (24) hour access to the Demised Premises
throughout the term of the Sublease. Building A has a key-card system that is
managed by Parent Landlord. Sublessor shall provide Subtenant with initial
security cards for all of Subtenant’s employees that will work at the Demised
Premises. After the Commencement Date, additional cards may be obtained by
Subtenant from the Parent Landlord at their standard cost (currently Five
Dollars ($5.00) per badge, subject to increase over time).

 

  37. After-Hours HVAC

The normal business hours for Building A are Monday through Friday 8:00 a.m. to
7:00 p.m. and Saturday from 9:00 a.m. to 1:00 p.m. HVAC service will be provided
to Subtenant during such normal business hours and billed to Subtenant as part
of the Subtenant Operating Expenses Proportionate Share. After hours HVAC
(i.e., between 7:01 p.m. and 7:59 a.m.) requested by the Subtenant shall be
billed to the Subtenant at a commercially reasonable rate. While Sublessor is
managing the interior of Building A, after hours HVAC may be obtained by calling
Sublessor at least twenty four (24) hours in advance at 774-308-2657. The cost
for after-hours HVAC as of the date of this Sublease is Seventy Five Dollars
($75.00) per hour. If at any time Parent Landlord is managing the Building,
after-hours HVAC may be coordinated with Parent Landlord.

 

  38. Cleaning

Sublessor shall perform nightly cleaning in the Demised Premises in accordance
with the specifications in Schedule C attached hereto.

 

29



--------------------------------------------------------------------------------

  39. Miscellaneous

A. If any provisions of this Sublease shall be determined to be void by any
court of competent jurisdiction then such determination shall not affect any
other provisions of this Sublease, all of which other provisions shall remain in
full force and effect. It is the intention of the parties hereto that if any
provision of this Sublease is capable of two constructions, one of which would
render the provision void and the other of which would render the provision
valid, then the provision shall have the meaning which renders it valid. It is
agreed that the provisions of this Sublease shall be interpreted pursuant to the
laws of the jurisdiction in which the Demised Premises are located.

B. This instrument contains the entire and only agreement between the parties,
and no oral statements or representations or prior written matter not contained
in this instrument shall have force and effect. This Sublease shall not be
modified in any way except by a writing subscribed by both parties. Each
signatory hereto hereby represents and affirms that such signatory is authorized
to execute this Sublease on behalf of the party for whom such signatory purports
to be executing this Sublease.

C. Wherever in this Sublease provision is made for the doing of any act by any
person it is understood and agreed that said act shall be done by such person at
its own cost and expense unless a contrary intent is expressed.

D. The parties hereto shall, and they hereby do, waive trial by jury in any
action arising out of or in any way connection with this Sublease, the
relationship of Sublessor and Subtenant, Subtenant’s use or occupancy of the
Demised Premises and/or any claim of injury, loss or damage.

E. The captions used as headings for the various sections of this Sublease are
used only as a matter of convenience for reference and are not to be considered
a part of this Sublease or to be used in determining the intent of the parties
to this Sublease.

F. Sublessor and Subtenant warrant and represent to the other that neither it
nor any of its affiliates is currently the subject of any proceeding under
federal or state bankruptcy, receivership, insolvency or similar laws and that
no consents of third parties are necessary for the execution and performance of
this Sublease by them. Sublessor and Subtenant shall defend, indemnify and save
harmless the other from and against all losses, claims, demands, costs, and
reasonable attorney’s fees resulting from a breach of or inaccuracy in any of
the representations, warranties and agreements set forth in this paragraph.

G. The submission of this Sublease for examination does not constitute an offer
to enter into a sublease and this Sublease shall become effective only upon
execution and delivery hereof by Sublessor and Subtenant.

 

30



--------------------------------------------------------------------------------

  40. Anti Bribery

Without limitation of any other term or provision of this Sublease:

(a) Sublessor and Subtenant warrant, represent, covenant and agree to and with
the other that: (1) it shall comply with all applicable anti-bribery and
anti-corruption laws, including the U.S. Foreign Corrupt Practices Act, and all
other similar domestic applicable laws (“Anti-Corruption Laws”) in connection
with the performance of its construction work or any other service or work for
the benefit of the other with respect to the Demised Premises or this Sublease
(the “Services”); (2) no payments of money, gifts or anything of value have been
or shall be offered, promised or paid, directly or indirectly, to any person or
entity or to influence the acts of any government official or member of their
family or to obtain or receive an improper advantage in connection with the
performance of the Services or any other service or work for the benefit of the
other; (3) no payments of money, gifts or anything of value have been or shall
be requested, received or accepted, directly or indirectly through any agent or
intermediary, from any person or entity corruptly to influence the acts of such
person or entity, or to influence the acts of any Government Official (as
hereinafter defined) or member of their family, or to obtain or receive an
improper advantage in connection with the Services or otherwise for the benefit
of the other; (4) it has no direct or indirect legal, financial or other
relationship(s) with any Government Official (or member of their family)
involved with or affecting the Services; (5) it has not been charged with or
convicted of bribery, corruption or fraud in connection with the performance of
the Services or any other service or work for the benefit of the other; and
(6) if Subtenant or Sublessor acts on behalf of the other during the performance
of the Services, it has complied and shall comply with Sublessor’s Global
Anti-Bribery Policy attached hereto as Schedule H. Sublessor and Subtenant shall
promptly notify the other in writing of any change or charge regarding any of
the representations made above.

(b) Sublessor and Subtenant covenant and agree to maintain for a period of at
least five (5) years from the last performance of the Services, accurate books
and records with respect to all expenditures, payments, fees incurred, paid or
received in connection with performance of the Services, including invoices,
receipts, statements of account and other supporting documentation. Sublessor
and Subtenant shall have the right to conduct a review of all relevant records
of the other for the purpose of evaluating compliance with all applicable
Anti-Corruption Laws and this Section with respect to this Sublease. Sublessor
and Subtenant shall make relevant books and records available to the other
promptly upon request and shall reasonably cooperate with any request or inquiry
relative to any possible violation of this Section.

(c) Violation of the foregoing shall be deemed a material breach of this
Sublease, and notwithstanding anything to the contrary contained in this
Sublease, shall entitle the other party to immediately terminate this Sublease
upon written notice.

(d) As used herein, the term “Government Official” means any person exercising a
public function and/or acting in an official capacity on behalf of a government
agency, department, or instrumentality, political party, or candidate for
political office, and includes officials or employees of federal, state,
provincial, county or municipal governments or any department or agency thereof;
any officers or employees of a company or business owned in whole or in part by
a government; any officers or employees or a public international

 

31



--------------------------------------------------------------------------------

organization; any political party or official thereof; or any candidate for
political office. Government Officials include officials at every level of
government, regardless of rank or position.

 

  41. Cafeteria

Throughout the term of this Sublease, Subtenant’s employees shall have the right
to use the cafeteria located on the 1st floor of Building B as well as the
outdoor dining area located outside such cafeteria. Subtenant shall save
Sublessor harmless from and indemnify Sublessor harmless against any or all
injury, loss or damage of whatever nature, or claims therefor in connection with
Subtenant’s employees’ use of Sublessor’s cafeteria except to the extent caused
by Sublessor’s negligence or willful misconduct. Notwithstanding the foregoing,
Sublessor reserves the right to adjust the level of services with the food
service provider based upon occupancy of the entire Building and use by
occupants, provided that (a) at a minimum, the cafeteria shall throughout the
term of this Sublease serve both hot and cold sandwiches and shall have a salad
bar, and (b) the hours of operation for the food service in the cafeteria is no
less 7:30 a.m. to 9:00 a.m. and 11:30 a.m. to 1:30 p.m. (the “Cafeteria
Operating Hours”). Subtenant shall have the right and option to reserve, and
Sublessor shall provide, the exclusive use of the cafeteria for Subtenant’s use
up to twelve (12) times per year outside Cafeteria Operating Hours, together
with the right to order catering service for such meetings at Subtenant’s sole
cost, which right and option Subtenant may exercise by providing prior notice
(which may be verbal or by email) to Sublessor specifying the date(s) of
reservation.

 

  42. Sitting Area.

Throughout the term of this Sublease, Subtenant’s employees shall have the right
to use the passageway and sitting area located on the first floor between
Building A and Building B (as defined in the Parent Lease).

 

  43. Fitness Center

Throughout the term of this Sublease, Subtenant’s employees shall have the right
to use at all times the fitness center and attendant locker rooms and showers
(collectively, the “Fitness Center”) located on the second (2nd) floor of
Building C, at the rate of Fifty Dollars ($50.00) per Fitness Center membership
per year. Sublessor shall maintain the physical condition of the Fitness Center
and the equipment therein in good working order. Sublessor shall ensure
throughout the term of this Sublease that the Fitness Center contains comparable
types and amounts of equipment as exists on the date of this Sublease. Subtenant
shall save Sublessor harmless from and indemnify Sublessor harmless against any
or all injury, loss or damage of whatever nature, or claims therefor in
connection with Subtenant’s employees’ use of the Fitness Center except to the
extent caused by a third-party or Sublessor’s negligence or willful misconduct.
Subtenant’s employees who purchase a Fitness Center membership from Sublessor
shall be required to sign Sublessor’s waiver form before they will be provided
with access to Sublessor’s gym.

 

32



--------------------------------------------------------------------------------

  44. Payment to Subtenant

Within ten (10) days after execution and delivery of this Sublease by Sublessor
and Subtenant, Sublessor shall pay Subtenant the sum of Thirty Thousand Dollars
($30,000.00) for Subtenant’s costs in connection with Subtenant’s out-of-pocket
costs incurred for its planned leasing of Building D, by wire transfer pursuant
to wiring instructions attached hereto as Schedule F.

 

  45. Subtenant Financing

Sublessor acknowledged and agrees that (a) unless and until granted by Subtenant
or a court of competent jurisdiction, Sublessor shall have no security interest
or lien in or on any of Subtenant’s trade fixtures, personal property or other
assets (collectively, “Subtenant’s Assets”), and (b) Subtenant from time to time
throughout the term of this Sublease may obtaining financing secured by
Subtenants Assets. In the event that Subtenant so obtains such financing,
Sublessor agrees, at the request of Subtenant, to execute an agreement mutually
satisfactory to Sublessor, Subtenant and such lender, acknowledging that
Sublessor has no security interest or lien in Subtenant’s Assets and waiving,
releasing or subordinating any such security interest or lien. Sublessor agrees
to negotiate such agreement in a timely manner.

 

  46. Police Detail

While at least fifty percent (50%) of the premises leased by TJX under the
Parent Lease is occupied (by Subtenant, Sublessor and/or others), Sublessor
shall engage the local police to direct traffic at the entrance to the office
park during Monday through Friday during the hours of 4:00 p.m. to 6:00 p.m.
Since Sublessor pays one hundred percent (100%) of such cost, Subtenant shall
pay its proportionate share of such cost based on a fraction, the numerator of
which shall be the gross leasable area of the Demised Premises and the
denominator of which shall be the gross leasable area of space leased by
Sublessor under the Parent Lease. Sublessor shall invoice Subtenant monthly for
its contribution towards the cost of the police detail.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this instrument to be
executed and delivered and its corporate seal to be affixed hereto, by its
officers thereunto duly authorized, all as of the day and year first written
above.

 

WITNESSES:     SUBLESSOR:     THE TJX COMPANIES, INC.,     a Delaware
corporation

/s/ Susan Marchetti

    By:  

/s/ Ann McCauley

      Ann McCauley       Exec. Vice President, General Counsel and Secretary    
  and not individually

/s/ Lisa A. Schwartz

    By:  

/s/ George Wilson

      George Wilson       Corporate Controller       and not individually
WITNESS:     SUBTENANT:     HEARTWARE INTERNATIONAL, INC.,     a Delaware
corporation

/s/ Heather D. Meterparel

    By:  

/s/ Peter McAree

      Peter McAree       Senior Vice President and Chief Financial Officer

 

34